Case 1:10-vv-00816-UNJ Document 49 Filed 01/10/14 Page 1 of 2




                    In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 10-816V
                                           (Not to be published)


*************************
                           *
GARRY MEARS,               *
                           *                                               Filed: January 10, 2014
               Petitioner, *
                           *                                               Decision on Attorney’s
          v.               *                                               Fees and Costs
                           *
SECRETARY OF HEALTH AND    *
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************


                              DECISION 1 (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program, 2 I issue a decision
on August 15, 2013. On January 9, 2014, petitioner’s counsel, Anne Toale, and respondent’s
counsel, Jennifer Reynaud, jointly filed a stipulation concerning attorney’s fees and costs in this
matter. 3 Petitioner’s counsel requested a total payment of $50,774.51, representing attorney’s
fees and costs of $50,000.00 and $774.51 in costs expended by petitioner. The parties’
stipulation confirmed that respondent has no objection to the amounts requested.
        An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
15(b) and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
I hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):

1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).

3
    The stipulation was filed by petitioner’s counsel but was signed by counsel for both parties.
             Case 1:10-vv-00816-UNJ Document 49 Filed 01/10/14 Page 2 of 2



         •        a lump sum of $50,000.00, in the form of a check payable jointly to petitioner
                  and petitioner’s counsel, Anne Carrion Toale, on account of services performed
                  by counsel’s law firm.
         •        a lump sum of $774.51, in the form of a check payable to petitioner, which
                  represents petitioner’s own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith. 4

IT IS SO ORDERED
                                                                            /s/ George L. Hastings, Jr.
                                                                                George L. Hastings, Jr.
                                                                                Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.